                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Therian Whitehead                                                     Docket No. 5:09-CR-75-4H

                                Petition for Action on Supervised Release

COMES NOW Arthur B. Campbell, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Therian Whitehead, who, upon an earlier plea of
guilty to Interference with Commerce by Threats or Violence and Aiding and Abetting, 18 U.S.C. §§ 1951
and 2, Possession of a Firearm During and in Relation to a Crime of Violence and Aiding and Abetting, 18
U.S.C. §§ 924(c)(1)(A) and 2, Possession of a Firearm by a Felon and Aiding and Abetting, 18 U.S.C. §§
922(g)(1), 924 and 2, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on
November 9, 2009, to the custody of the Bureau of Prisons for a term of 114 months. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 60
months.

    Therian Whitehead was released from custody on October 7, 2016, at which time the term of supervised
release commenced.

    On March 28, 2018, the court was notified via a Violation Report that the defendant had tested positive
for marijuana. Supervision was continued and he was referred for drug treatment.

    On June 25, 2018, a Motion for Revocation of Supervised Release was submitted tot the court due to
the defendant absconding. On July 12, 2018 the warrant was served, and the defendant appeared before the
Honorable Robert T. Numbers II for his initial appearance. He was released on the same conditions
previously imposed.

    On September 6, 2018, the probation office asked that the Motion for Revocation be withdrawn, and
the defendant be allowed to continue on supervision. The court concurred.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 19, 2020, the defendant submitted a drug screen that was positive for marijuana. The defendant
is currently enrolled in substance abuse treatment at Waynesboro Clinic in Goldsboro, N.C. In response to
his use of illegal narcotics, the probation office has requested that his conditions of supervision be modified
to include 24 hours of community service. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 24 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Therian Whitehead
Docket No. 5:09-CR-75-4H
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Michael C. Brittain                           /s/ Arthur B. Campbell
Michael C. Brittain                               Arthur B. Campbell
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8677
                                                  Executed On: February 19, 2020

                                     ORDER OF THE COURT

                                20th
Considered and ordered this _________              February
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
